Citation Nr: 1100661	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-34 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to 
October 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied service connection for tinnitus.  In 
September 2008, the Veteran submitted a notice of disagreement 
and subsequently perfected his appeal in September 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's currently diagnosed tinnitus is the result of a 
disease or injury in service.


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for 
tinnitus, that claim has been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA is moot.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from tinnitus as a 
result of his active military service.  Specifically, he claims 
that he was exposed to noise in service and that he has 
experienced abnormal hearing, including ringing in his ears, 
since that time.  He, therefore, believes that service connection 
is warranted.


Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in- service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

That an injury or disease occurred in service is not enough; 
there must also be a chronic disability resulting from that 
injury or disease.  If there is no showing of the chronic 
disability during service, then a showing of continuous symptoms 
after service is required to support a finding of chronicity.  
See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
See 38 C.F.R. § 3.303(d) (2010).

The medical evidence of record reflects that the Veteran has been 
diagnosed with tinnitus.  As such, the requirement for a current 
disability is met.

The Veteran asserts that, while on active duty, he was exposed to 
loud noise from gunfire.  His DD-214 shows he received a Combat 
Infantryman Badge.  Additionally, he is currently service 
connected for bilateral hearing loss based on in-service noise 
exposure.  As such, noise exposure may be conceded and the 
requirement for a disease or injury in service is met.  

The remaining question is whether a causal relationship exists 
between the Veteran's current tinnitus and his in-service noise 
exposure.

The Veteran was examined for tinnitus in March 2008.  At that 
time, the examiner noted that the Veteran's reported onset of 
tinnitus was at least 10 years prior and not during active duty.  
He also noted that, while the Veteran reported symptoms of 
tinnitus at that time and in a prior April 2007 VA treatment 
record, he did not report any such symptoms at a November 2007 VA 
audiological examination.  In light of the discrepancy and the 
late onset of symptoms, the examiner concluded that the Veteran's 
tinnitus was not caused by noise exposure in service.

Following the March 2008 examination, the Veteran indicated, on 
his September 2008 NOD and September 2009 VA Form 9, that the 
examiner had misconstrued his responses about his tinnitus 
symptoms.  Specifically, he claimed that his audiological 
symptoms have been present since service and that they 
dramatically worsened 10 years prior, not that they began 
10 years prior.  Further, he reported that he did not understand 
what tinnitus was when asked at his November 2007 VA audiological 
examination.  Therefore, he claimed that any reliance on that 
previous denial of tinnitus is misplaced.

Despite the negative March 2008 VA examiner's opinion, the Board 
notes that the Veteran is competent to offer a description of 
symptoms, such as ringing in his ears, that he experienced in 
service, and to describe a continuity of symptoms since service.  
A layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 
404 (1998).  However, lay testimony is competent when it regards 
the readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board observes that in Charles v. Principi, 16 Vet. App. 370, 
374-375 (2002), the Court specifically held that tinnitus is a 
condition which is capable of lay observation.  See also 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Veteran has submitted statements indicating that he has 
experienced ringing in his ears from the time of service.  He 
reported tinnitus to a VA nurse practitioner in April 2007, prior 
to the November 2007 VA examination, and again in April 2008.  
Additionally, there is no evidence of record, other than the 
November 2007 denial of tinnitus, to contradict his assertion.  
Both the Veteran's statements and the treatment records are 
absent of any other denials of tinnitus or such continuous 
symptoms.  Further, the Veteran has contended the November 2007 
examination report does not accurately reflect his symptoms as he 
did not understand what the term tinnitus meant.  There is simply 
not sufficient evidence to discredit the Veteran's reports of 
tinnitus since service.

The Court has consistently held that credible evidence of 
continuity of symptomatology is one type of evidence that may 
indicate a current disability is associated with service.  
Therefore, as the evidence of record reflects that the Veteran 
has a current diagnosis of tinnitus; that he has reported a 
continuity of symptomatology since service; that there is no 
evidence to contradict the Veteran's reports of continuous 
tinnitus symptoms since service, other than the disputed 
November 2007 denial of tinnitus symptoms; and because the 
disability under consideration in this appeal is of the type that 
lends itself to lay observation, the Board finds that the 
evidence of record is at least in equipoise as to whether or not 
the Veteran's claimed tinnitus had its onset while on active 
duty.  As such, the benefit-of-the-doubt will be conferred in the 
Veteran's favor and his claim for service connection for tinnitus 
is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


